BAILEY, Justice.
The plaintiff is seeking a patent on a calcium salt of laevo-ascorbic acid for use as a therapeutical agent. This salt is old and using it as a medical preparation is not invention. However, the plaintiff is also claiming a patent on this salt mixed with an anti-oxidation stabilizing agent. By the use of this combination he has rendered this calcium salt, which was not before apparently of any use, a useful therapeutical agent. I think, therefore, he is entitled to a patent comprising his claims numbered 23 and 30, which are as follows:
“23. A medicinal preparation for injection into the animal organism for the treatment of calcium deficiency diseases and consisting essentially of a substantially pure calcium salt of laevo ascorbic acid mixed with an anti-oxidation stabilizing agent.
“30. The method of obtaining a medicinal preparation consisting essentially of substantially pure calcium laevo-ascorbate, which comprises reacting an aqueous solution of substantially pure laevo-ascorbic acid with calcium carbonate, whereby carbon dioxide remains dissolved in the solution of the calcium salt, and adding to the solution an anti-oxidation stabilizing agent.”
The remaining claims are denied.